UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1425


STANLEY H.R. EWAN,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; DOE(s) I, OSI Special Agent(s) Responsible
for Destruction of Property; DOE(s) II, Staff Judge Advocate(s) Responsible for
Destruction of Property,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:19-cv-02398-CCB)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Stanley H.R. Ewan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stanley H.R. Ewan appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1),

2671-2680. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2